Exhibit 10.8

 

EXECUTION VERSION

 

SHAREHOLDER LOCK-UP AND SUPPORT AGREEMENT

 

THIS AGREEMENT made the 21st day of September, 2012.

 

BETWEEN:

 

Millennium Partners, L.P., an exempted limited partnership organized in the
Cayman Islands with an office at 666 Fifth Avenue, 8th floor, New York, NY,

 

(the “Seller”),

 

AND:

 

LML Acquisition Corp., a corporation existing under the laws of the Province of
British Columbia,

 

(the “Acquiror”).

 

WHEREAS the Seller is the legal and beneficial (as defined in Rule 13d-3 under
the Securities Exchange act of 1934) owner of such number of shares (“Shares”)
of each class of capital stock of LML Payment Systems Inc. (the “Company”)
and/or options to acquire Shares (“Options”) of the Company as is indicated on
the signature page of this Agreement;

 

AND WHEREAS the Acquiror is contemporaneously herewith entering into an
arrangement agreement with the Company (the “Arrangement Agreement”), which
provides for, among other things, the Acquiror acquiring all of the outstanding
Shares for consideration of $3.45 in cash per Share pursuant to a plan of
arrangement under the BCBCA (the “Transaction”) on and subject to the terms and
conditions of the Arrangement Agreement;

 

AND WHEREAS this Agreement sets out the terms and conditions of the agreement of
the Seller: (i) to vote or cause to be voted the Subject Securities (as defined
below) in favor of the Transaction and any other matter that could reasonably be
expected to facilitate the Transaction; and (ii) to abide by the restrictions
and covenants set forth herein;

 

AND WHEREAS the Acquiror is relying on the covenants, representations and
warranties of the Seller set forth in this Agreement in connection with the
execution and delivery of the Arrangement Agreement by the Acquiror;

 

NOW THEREFORE THIS AGREEMENT WITNESSES that, in consideration of the mutual
covenants and agreements hereinafter set forth and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged by
the parties, the parties hereby covenant and agree as follows:

 

ARTICLE 1
INTERPRETATION

 

1.1                           All capitalized terms used but not otherwise
defined herein shall have the respective meanings ascribed to them in the
Arrangement Agreement. All references herein to the Arrangement Agreement or any
portion thereof refer to the Arrangement Agreement as amended, modified,
restated or waived in accordance with the terms of the Arrangement Agreement.

 

1.2                           In this Agreement, unless otherwise expressly
stated or the context otherwise requires:

 

--------------------------------------------------------------------------------


 

(a)                                  references to “herein”, “hereby”,
“hereunder”, “hereof” and similar expressions are references to this Agreement
and not to any particular Section of this Agreement;

 

(b)                                 references to an “Article”, “Section” or
“clause” are references to an Article, Section or clause of this Agreement;

 

(c)                                  words importing the singular shall include
the plural and vice versa, and words importing gender shall include the
masculine, feminine and neuter genders;

 

(d)                                 the use of headings is for convenience of
reference only and shall not affect the construction or interpretation hereof;

 

(e)                                  if the date on which any action is required
to be taken hereunder by any of the parties is not a Business Day, such action
shall be required to be taken on the next succeeding day that is a Business Day;

 

(f)                                    a period of Business Days is to be
computed as beginning on the day following the event that began the period and
ending at 4:00 p.m. (Vancouver time) on the last day of the period or at
4:00 p.m. on the next Business Day if the last day of the period does not fall
on a Business Day;

 

(g)                                 the terms “material” and “materially” shall,
when used in this Agreement, be construed, measured or assessed on the basis of
whether the matter would materially affect a party and its affiliates, taken as
a whole;

 

(h)                                 references to any legislation or to any
provision of any legislation shall include any modification or re-enactment
thereof, any legislation provision substituted therefor and all regulations,
rules and interpretations issued thereunder or pursuant thereto;

 

(i)                                     references to any agreement or document
shall be to such agreement or document (together with the schedules and exhibits
attached thereto), as it may have been or may hereafter be amended, modified,
restated or waived from time to time; and

 

(j)                                     wherever the term “includes” or
“including” is used, it shall be deemed to mean “includes, without limitation”
or “including, without limitation”, respectively.

 

1.3                           References to the “knowledge of the Seller” mean
the actual knowledge or awareness of, after due inquiry, the Seller, including
where the Seller is not an individual the directors and officers of the Seller
and/or any other person in an equivalent position with the Seller.

 

ARTICLE 2
AGREEMENT TO VOTE

 

2.1                           Subject to the terms and conditions of this
Agreement, the Seller hereby irrevocably and unconditionally covenants and
agrees from the date hereof until the earlier of: (i) the Effective Time; and
(ii) the termination of this Agreement pursuant to Article 7:

 

(a)                                  to vote or to cause to be voted the Subject
Securities (as defined below) at every meeting of the shareholders of the
Company having a record date on or after the date hereof called (including the
Company Meeting), and at every adjournment or postponement thereof, and on every
action or approval by written consent of the shareholders of the Company in
favour of the Transaction, including the Arrangement Resolution, and in favour
of any

 

2

--------------------------------------------------------------------------------


 

other matter to be considered by the Company Securityholders at the Meeting
which is reasonably necessary for the consummation of the Arrangement, including
in connection with any separate vote of any sub-group of the Company
Securityholders that may be required to be taken and of which sub-group the
Seller forms a part. The Seller shall also cause the Subject Securities to be
counted as present for purposes of establishing a quorum at any such Meeting
(including the Company Meeting);

 

(b)                                 not to exercise any rights of a Company
Securityholder to dissent pursuant to applicable Law in respect of the
Transaction, the Arrangement, the Interim Order, the Final Order or otherwise in
connection with the Transaction, in each case as such may be amended or varied
at any time prior to the Effective Time;

 

(c)                                  to cause the Subject Securities to be
counted as present for purposes of establishing a quorum and (A) to vote, or
cause to be voted, the Seller’s Subject Securities against, and (B) to not
tender into (if applicable) or otherwise support, in each case, any:
(i) Acquisition Proposal, liquidation, dissolution, recapitalization, merger,
arrangement, amalgamation, acquisition, strategic alliance, business
combination, take-over bid, sale of material assets (or any lease, long-term
supply agreement or other arrangement having the same economic effect as a
sale), any material issue or sale of treasury shares or rights or interests
therein or thereto (other than any treasury shares issued as a result of the
exercise of any Options, or similar transactions or series of transactions
involving the Company, or a proposal to do any of the foregoing, excluding the
Transaction; (ii) amendment of the Company’s articles or by-laws or other
proposal or transaction involving the Company which amendment or other proposal
(including an Acquisition Proposal) or transaction would in any manner delay,
impede, frustrate or prevent the Transaction or any of the transactions
reasonably necessary for the consummation of the Arrangement, or change in any
manner the voting rights of the Shares or any other securities of the Company;
and (iii) action, agreement, transaction or proposal (including an Acquisition
Proposal) that might reasonably be regarded as being directed towards or likely
to prevent or delay the Company Meeting or the successful completion of the
Transaction or of the transactions reasonably necessary for the consummation of
the Arrangement, at any meeting of Company Securityholders; and

 

(d)                                 notwithstanding anything herein to the
contrary, and provided it does not reduce the cash payment the Seller would
receive for the Subject Securities, to support the completion of any
pre-arrangement reorganization transaction consummated in an alternative manner
(an “Alternative Transaction”) in the same manner as the Seller is obligated to
support the Arrangement under this Agreement if the Acquiror concludes, after
the date of this Agreement, it is necessary or desirable and, without limiting
the generality of the foregoing, if such Alternative Transaction is effected by
way of a take-over bid:

 

(i)                                     the Seller shall validly tender or cause
to be tendered and cause all acts and things to be done to tender the Seller’s
Shares on the terms and conditions set out herein; and

 

(ii)                                  within five Business Days following the
mailing of the take-over bid circular of the Company to be sent to
Securityholders in connection with the Alternative Transaction, the Seller shall
deposit or cause to be deposited (including by instructing the participant in
the book based system operated by CDS Clearing and Depository Services Inc. or
such other intermediary through which the Seller holds the Subject Securities to
arrange for such deposit) all of the Subject Securities in accordance with the
provisions of the offer and circular and

 

3

--------------------------------------------------------------------------------


 

thereafter the Seller shall not withdraw or permit its Subject Securities to be
withdrawn from such offer.

 

2.2                           As used in this Agreement, the term “Subject
Securities” means the Shares (including Shares issuable pursuant to the exercise
of any Option) and any Option or other securities of the Company that are
beneficially owned, or in respect of which the voting is, directly or
indirectly, controlled or directed by the Seller, as constituted at the date
hereof, listed immediately under the Seller’s signature hereto and includes:

 

(a)                                  the Shares listed immediately under the
Seller’s signature hereto; and

 

(b)                                 any other voting securities of the Company
that may result from a reclassification, reorganization, conversion,
consolidation, subdivision or exchange of, or distribution or dividend on, the
Shares listed immediately under the Seller’s signature hereto, and all other
securities exercisable, convertible or exchangeable into any of the foregoing.

 

ARTICLE 3

 

INTENTIONALLY LEFT BLANK

 

ARTICLE 4
CERTAIN COVENANTS OF THE SELLER

 

4.1                           The Seller hereby covenants and irrevocably agrees
that it shall, from the date hereof until the earlier of: (i) the termination of
this Agreement pursuant to Article 7; and (ii) the Effective Time, except in
accordance with the provisions of this Agreement:

 

(a)                                  not, directly or indirectly, through any of
its affiliates, associates or representatives, make, solicit, assist, initiate,
encourage, entertain, promote or facilitate (including by way of discussion,
negotiation, furnishing information, permitting any visit to any facility or
property of the Company or any Company Subsidiary, or entering into any form of
agreement, arrangement, commitment or understanding) the making, submission or
announcement of any inquiry, proposal or offer regarding any Acquisition
Proposal;

 

(b)                                 immediately cease and cause to be terminated
all existing discussions and negotiations, if any, with any person or group or
any representatives of any person or group conducted before the date of this
Agreement with respect to any Acquisition Proposal;

 

(c)                                  immediately notify the Acquiror of any
Acquisition Proposal of which the Seller or, to the knowledge of the Seller, any
of its representatives becomes, directly or indirectly, aware, unless such
notice would be prohibited by applicable Law or would result in the breach of
any contractual provision to which the Seller is party.  Such notification shall
be made first orally and then in writing and shall include a description of the
material terms and conditions together with a copy of all documentation relating
to any such Acquisition Proposal or inquiry in respect of an Acquisition
Proposal within the Seller’s possession;

 

(d)                                 except as permitted herein, not option,
sell, transfer, pledge, encumber, grant a security interest in, hypothecate or
otherwise convey or enter into any forward sale, repurchase agreement or other
monetization transaction with respect to any of the Subject Securities, or any
right or interest therein (legal or equitable), to any person or group (other
than the

 

4

--------------------------------------------------------------------------------


 

Acquiror) or agree to do any of the foregoing;

 

(e)                                  Seller will not commit any act that could
restrict or affect Seller’s legal power, authority, and right to vote all of the
Shares then owned of record or beneficially by Seller or otherwise prevent or
disable Seller from performing any of its obligations under this Agreement. 
Without limiting the generality of the foregoing, except for this Agreement and
as otherwise permitted by this Agreement, Seller shall not enter into any voting
agreement with any person or entity with respect to any of the Subject
Securities, grant or agree to grant any person or entity any proxy (revocable or
irrevocable) or power of attorney or other right with respect to any of the
Subject Securities, deposit any of the Subject Securities in a voting trust, or
otherwise enter into any voting agreement, voting trust, vote pooling or other
agreement or arrangement with respect to the right to vote, call meetings of
Company Securityholders or give consents or approvals of any kind with respect
to any of the Subject Securities;

 

(f)                                    not requisition or join in any
requisition of any meeting of Company Securityholders without the prior written
consent of the Acquiror, or vote or cause to be voted any of the Subject
Securities in respect of any proposed action by the Company or its Shareholders
or affiliates or any other person or group in a manner which might reasonably be
regarded as likely to prevent or delay the successful completion of the
Transaction or the other transactions contemplated by the Arrangement Agreement
and this Agreement or have a Material Adverse Effect;

 

(g)                                 not do indirectly that which it may not do
directly by the terms of this Article 4 or take any other action of any kind,
directly or indirectly, which might reasonably be regarded as likely to reduce
the success of, or delay or interfere with the completion of, the Transaction
and the other transactions contemplated by the Arrangement Agreement and this
Agreement; and

 

(h)                                 if Seller is the beneficial owner, but not
the record holder, of the Subject Securities, take all actions necessary to
cause the record holder and any nominees to vote all of the Subject Securities
in accordance with this Agreement.

 

4.3                           Notwithstanding any other provision of this
Article 4, (a) the Seller shall be permitted to sell, transfer, pledge,
encumber, grant a security interest in, hypothecate or otherwise convey any or
all Subject Securities, or any right or interest therein (legal or equitable),
to any one or more person or persons (each a “Permitted Transferee”), provided
that such Permitted Transferee shall have agreed in writing with Acquiror to
perform the obligations of and comply with the restrictions on Seller set forth
herein, or (b) at any time commencing immediately after the Company has received
a Superior Proposal (as such term is used in the Arrangement Agreement),  the
Seller will be permitted to sell in one or more open market transactions or in
any other transaction to a person other than a person or its affiliates making
an Acquisition Proposal any or all of the Subject Securities, provided that
(i) the per share sale price in such transactions exceeds the per share purchase
price payable under the Arrangement Agreement (as the same may have been amended
from time to time prior to the date of such sale); and (ii) with respect to
Subject Securities sold pursuant to this Section 4.3(b) after the record date
for the Company Meeting, the Seller will continue to exercise its voting rights
in connection with such Subject Securities in accordance with the provisions set
forth in this Agreement, and does not enter into any agreement, arrangement, or
understanding with the purchaser of such Subject Securities that is inconsistent
with the same.

 

4.4                           If a Superior Proposal is made, the Seller hereby
agrees that it shall continue to support the Arrangement (or, if applicable, any
Alternative Transaction) and comply with its obligations hereunder, unless and
until this Agreement is terminated in accordance with its terms.

 

5

--------------------------------------------------------------------------------


 

ARTICLE 5
REPRESENTATIONS AND WARRANTIES OF THE SELLER

 

5.1                           The Seller represents, warrants and, where
applicable, covenants to the Acquiror as follows and acknowledges that the
Acquiror is relying upon these representations, warranties and covenants in
connection with the entering into of this Agreement and the Arrangement
Agreement:

 

(a)                                  if the Seller is a corporate body, the
Seller has been duly formed and is validly existing under the laws of its
jurisdiction of incorporation and has all necessary power and authority to
execute and deliver this Agreement and to perform its obligations hereunder;

 

(b)                                 the execution and delivery of this Agreement
by the Seller and the performance by the Seller of its obligations hereunder
have been duly authorized and no other proceedings on its part are necessary to
authorize this Agreement and the performance of the Seller’s obligations
hereunder;

 

(c)                                  this Agreement has been duly executed and
delivered by the Seller and, assuming the due authorization, execution and
delivery by the Acquiror, constitutes a legal, valid and binding obligation,
enforceable by the Acquiror against the Seller in accordance with its
provisions, subject to bankruptcy, insolvency and other applicable Laws
affecting creditor’s rights generally and general principles of equity;

 

(d)                                 (i) the Seller is the beneficial owner of,
or controls or directs the voting rights in respect of, the Subject Securities
free and clear of any and all Liens; and (ii) the only Shares, Options or other
securities of the Company beneficially owned, or over which control or direction
is exercised by the Seller are those listed immediately under the Seller’s name
on the signature pages hereto;

 

(e)                                  the Seller has the sole right to vote all
the Subject Securities and all such Subject Securities shall, immediately prior
to the Effective Time, be beneficially owned solely by the Seller with good and
marketable title thereto, free and clear of any and all Liens;

 

(f)                                    no individual or entity has any agreement
or option, or any right or privilege (whether by law, pre-emptive or
contractual) capable of becoming an agreement or option, for the purchase,
acquisition or transfer from the Seller of any of the Subject Securities or any
interest therein or right thereto, including any right to vote, except the
Acquiror pursuant to this Agreement;

 

(g)                                 none of the execution and delivery by the
Seller of this Agreement or the completion or performance of the transactions
contemplated hereby or the compliance with the obligations hereunder by the
Seller will result in a breach of: (i) the constitutive documents of the Seller,
if applicable; (ii) any material agreement or instrument to which the Seller is
a party or by which the Seller or any of the Seller’s property or assets is
bound; or (iii) any judgment, decree, order or award of any Governmental
Authority with respect to the Seller, except, in the case of (ii) and (iii),
such breaches which could not, individually or in the aggregate, impair the
ability of the Seller to perform its obligations under this Agreement or
otherwise delay the Seller in performing such obligations; and

 

(h)                                 there are no legal proceedings in progress
or pending before any Governmental Entity, or, to the knowledge of the Seller,
threatened, against the Seller or the Seller’s affiliates that would adversely
affect in any manner the Seller’s ability to enter into this Agreement and to
perform its obligations hereunder.

 

6

--------------------------------------------------------------------------------


 

The representations and warranties of the Seller set forth in this Article 5
shall expire and be terminated and extinguished on the earliest to occur of the
Effective Time and the termination of this Agreement in accordance with
Article 7.

 

ARTICLE 6
REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE ACQUIROR

 

6.1                           The Acquiror represents, warrants and, where
applicable, covenants to the Seller as follows and acknowledges that the Seller
is relying upon these representations, warranties and covenants in connection
with the entering into of this Agreement:

 

(a)                                  the Acquiror has been duly formed and is
validly existing under the laws of its jurisdiction of incorporation and has the
requisite corporate power and authority to conduct its business as it is now
being conducted and to execute and deliver this Agreement and to perform its
obligations hereunder;

 

(b)                                 the execution and delivery of this Agreement
by the Acquiror and the performance by it of its obligations hereunder have been
duly authorized by its respective board of directors and no other corporate
proceedings on its part are necessary to authorize this Agreement and the
performance of its obligations hereunder;

 

(c)                                  this Agreement has been duly executed and
delivered by the Acquiror and, assuming the due authorization, execution and
delivery by the Seller, constitutes a legal, valid and binding obligation,
enforceable by the Seller against the Acquiror in accordance with its terms,
subject to bankruptcy, insolvency and other applicable Laws affecting creditor’s
rights generally and general principles of equity;

 

(d)                                 none of the execution and delivery by the
Acquiror of this Agreement or the completion or performance of the transactions
contemplated hereby or the compliance with the obligations hereunder by the
Acquiror will result in a breach of: (i) the constitutive documents of the
Acquiror; (ii) any agreement or instrument to which the Acquiror is a party or
by which the Acquiror or any of the Acquiror’s property or assets is bound; or
(iii) any judgment, decree, order or award of any Governmental Authority with
respect to the Acquiror, except, in the case of (ii) and (iii), such breaches
which could not, individually or in the aggregate, impair the ability of the
Acquiror to perform its obligations under this Agreement or otherwise delay the
Acquiror in performing such obligations;

 

(e)                                  the Acquiror has sufficient funds or has
made adequate arrangements to have financing in place in order to distribute to
all the Securityholders the cash consideration to which they are entitled upon
consummation of the Transaction;

 

(f)                                    the Acquirer has entered into, or will
enter into concurrently herewith, an agreement relating to the subject matters
hereof (each an “Other Support Agreement”) with each other person or persons
beneficially owning 5% or more of the Company’s outstanding Shares as of the
date hereof, which shall be on terms no more favorable to such other beneficial
holder or holders than the terms contained herein, and the Acquiror shall not
amend or waive any provision of, or otherwise alter any Other Support Agreement,
which would result in such other 5% or greater beneficial holder having terms
more favorable than the Seller unless such more favorable terms are first
granted to the Seller; and

 

(g)                                 the Acquiror covenants to publicly disclose,
or cause the Company to publicly disclose,

 

7

--------------------------------------------------------------------------------


 

all material terms of the Arrangement Agreement and this Agreement not later
than the second business day following the execution of the Arrangement
Agreement, which public disclosure shall include the public filing or other
disclosure of the Arrangement Agreement.

 

The representations and warranties of the Acquiror set forth in this Article 6
shall survive the Effective Date and shall continue thereafter in full force and
effect for the benefit of the Seller until the earliest to occur of the
Effective Time and the termination of this Agreement in accordance with
Article 7.

 

ARTICLE 7
TERMINATION

 

7.1                           This Agreement may be terminated by the Acquiror
in its sole discretion at any time prior to the Effective Date by notice in
writing to the Seller, provided that at the time of such termination the
Acquiror is not in material default of its obligations under this Agreement.

 

7.2                           This Agreement may be terminated by the Seller by
notice in writing to the Acquiror if:

 

(a)                                  the Acquiror has not complied in all
material respects with its covenants and agreements to and with the Seller
contained herein;

 

(b)                                 any of the representations and warranties of
the Acquiror contained herein is untrue or inaccurate in any material respect;

 

(c)                                  the Arrangement Agreement is terminated for
any reason; or

 

(d)                                 the Transaction does not close by
February 22, 2013.

 

provided that at the time of such termination the Seller is not in material
default of its obligations under this Agreement.

 

7.3                           This Agreement shall automatically terminate at
the Effective Time.

 

7.4                           This Agreement may be terminated at any time upon
the mutual written agreement of the Seller and the Acquiror.

 

7.5                           In the case of any termination of this Agreement
pursuant to Section 7.1, 7.2, 7.3 or 7.4, this Agreement shall terminate and be
of no further force or effect. Notwithstanding anything else contained herein,
such termination shall not relieve any party from liability for any breach of
its obligations or non-compliance with the terms and conditions of this
Agreement by the party prior to such termination.

 

ARTICLE 8
DISCLOSURE

 

8.1                           Except as required by applicable Laws or by any
Governmental Authority or in accordance with the requirements of any stock
exchange, the Seller shall not make any public announcement or statement with
respect to this Agreement without the approval of the Acquiror. A copy of this
Agreement may be provided to the directors of the Company.

 

8

--------------------------------------------------------------------------------


 

ARTICLE 9
GENERAL

 

9.1                           This Agreement shall become effective as among the
Acquiror and the Seller concurrently upon execution and delivery of the
Arrangement Agreement by the Company and the Acquiror and execution and delivery
hereof by the Acquiror and the Seller.

 

9.2                           Each of the Seller and the Acquiror shall, from
time to time, promptly execute and deliver all such further documents and
instruments and do all such acts and things as the other party may reasonably
require to effectively carry out the intent of this Agreement.

 

9.3                           This Agreement shall not be assignable by any
party without the prior written consent of the other party, except that the
Acquiror may assign this Agreement to an affiliate without the consent of the
Seller. This Agreement shall be binding upon and shall enure to the benefit of
and be enforceable by each of the parties hereto and their respective successors
and permitted assigns.

 

9.4                           Time shall be of the essence of this Agreement.

 

9.5                           Any notice or other communication required or
permitted to be given hereunder shall be sufficiently given if in writing,
delivered or sent by telecopier or facsimile transmission:

 

(a)                                  in the case of the Seller, at the
telecopier or facsimile number or address set out immediately under the Seller’s
name on the signatures page hereto:

 

(b)                                 in the case of the Acquiror:

 

Digital River, Inc.

10380 Bren Road W

Minnetonka, MN 55343

Fax:  (952) 674-4333

Attention:  Kevin L. Crudden, Esq.

 

With a copy (not constituting notice) to:

 

Fredrikson & Byron, P.A.

200 South Sixth Street, Suite 4000

Minneapolis, MN 55402

Fax: (612) 492-7077

Attention: Ryan G. Miest, Esq.

 

and with a separate copy to (which shall not constitute notice):

 

Borden Ladner Gervais LLP

1200 Waterfront Centre

200 Burrard Street, P.O. Box 48600

Vancouver, British Columbia V7X IT2

Fax: (604) 622-5861

Attention: Nigel P. Cave

 

or

 

(c)                                  at such other address as the party to which
such notice or other communication is to be

 

9

--------------------------------------------------------------------------------


 

given has last notified the party giving the same in the manner provided in this
Section 9.6 and if so given shall be deemed to have been received on the date of
such delivery or sending (or, if such day is not a Business Day, on the next
following Business Day).

 

9.6                           This Agreement and the rights and obligations of
the parties hereto shall be governed by and construed in accordance with the
laws of the Province of British Columbia and the federal laws of Canada
applicable therein.

 

9.7                           Each of the parties hereto agrees with the others
that: (i) money damages would not be a sufficient remedy for any breach of this
Agreement by any of the parties; (ii) in addition to any other remedies at law
or in equity that a party may have, such party shall be entitled to seek
equitable relief, including injunction and specific performance, in addition to
any other remedies available to the party, in the event of any breach of the
provisions of this Agreement; and (iii) any party that is a defendant or
respondent shall waive any requirement for the securing or posting of any bond
in connection with such remedy. Each of the parties hereby consents to any
preliminary applications for such relief to any court of competent jurisdiction.
The prevailing party shall be reimbursed for all costs and expenses, including
reasonable legal fees, incurred in enforcing the other party’s obligations
hereunder. Such remedies shall not be deemed to be exclusive remedies for the
breach of this Agreement but shall be in addition to all other remedies at law
or in equity.

 

9.8                           If any provision of this Agreement is determined
by a court of competent jurisdiction to be invalid, illegal or unenforceable in
any respect, all other conditions and provisions of this Agreement shall
nevertheless remain in full force and effect so long as the economic or legal
substance of the transactions contemplated hereby is not irremediably affected
in any manner materially adverse to any party hereto. Upon such determination
that any term or other provision is invalid, illegal or incapable of being
enforced, the parties hereto shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the parties hereto as closely
as possible in an acceptable manner to the end that transactions contemplated
hereby are fulfilled according to their original tenor to the extent possible.

 

9.9                           This Agreement constitutes the entire agreement
and supersedes all other prior agreements and undertakings, both written and
oral, among the parties with respect to the subject matter hereof.

 

9.10                         This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
taken together shall be deemed to constitute one and the same instrument, and it
shall not be necessary in making proof of this Agreement to produce more than
one counterpart.

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF the parties have executed this Agreement as of the date first
written above.

 

 

 

LML Acquisition Corp.

 

 

 

 

 

 

 

By:

/s/ Stefan Schulz

 

Name:

Stefan Schulz

 

Title:

Chief Financial Officer

 

Irrevocably accepted and agreed to this 21st day of September, 2012.

 

SIGNED, SEALED & DELIVERED

)

 

in the presence of:

)

 

 

)

 

/s/ Jason Stoltz

)

/s/ David Nolan

Witness

)

By: Millennium Partners, L.P.

 

)

By: Millennium Management LLC, its General Partner

 

)

Name:

David Nolan

 

)

Title: Authorized Signatory

 

)

Address: c/o Millennium Management LLC

 

)

666 Fifth Avenue, 8th Floor

 

)

New York, NY

 

)

 

 

)

Shares: 2,529,171 Options: 0

 

[Signature Page to Shareholder Lock-Up and Support Agreement]

 

--------------------------------------------------------------------------------